11-5036                                                                        BIA
         Wang v. Holder                                                        A075 969 598




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                        RALPH K. WINTER,
 8                        JOSEPH M. McLAUGHLIN,
 9                        PETER W. HALL,
10                             Circuit Judges.
11
12
13       MING CAN WANG,
14                Petitioner,
15
16                        v.                                    11-5036
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21
22
23       FOR PETITIONER:               Peter D. Lobel, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Leslie McKay,
27                                     Assistant Director; Kelly J. Walls,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Ming Can Wang, a native and citizen of the

 6   People’s Republic of China, seeks review of a November 3,

 7   2011 decision of the BIA denying his motion to reopen.      In

 8   re Ming Can Wang, No. A075 969 598 (B.I.A. Nov. 3, 2011).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   Kaur v. BIA, 413 F.3d 232, 233 (2d

13   Cir. 2005) (per curiam).   Because Wang did not become a

14   Christian until after he left China and did not allege past

15   persecution on account of his Christian faith, in order to

16   demonstrate his prima facie eligibility for relief, he was

17   required to show a realistic chance that Chinese authorities

18   were either aware or likely to become aware of his religious

19   activities.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168

20   (2d Cir. 2008); see also Hongsheng Leng v. Mukasey, 528 F.3d

21   135, 142 (2d Cir. 2008) (per curiam).   Wang did not

22   establish a realistic chance that Chinese authorities would

23   become aware of his religious activities, based on the


                                   2
 1   background evidence in the administrative record.      That

 2   evidence shows that Chinese authorities interfered only with

 3   several large house churches.       See Hongsheng Leng, 528 F.3d

 4   at 142.     Wang also did not establish a realistic chance that

 5   Chinese authorities would become aware of his religious

 6   activities, based on a letter submitted by his cousin, which

 7   indicates that two underground church members were arrested

 8   in China.    The letter does not show that Wang is either

 9   likely to be targeted for persecution or that there exists a

10   pattern or practice of persecution of similarly situated

11   individuals.     Id.; accord 8 C.F.R. §§ 1208.13(b)(2)(iii)

12   (asylum), 1208.16(b)(2)(i) (withholding of removal).

13   Accordingly, as Wang failed to show that Chinese authorities

14   were aware or likely to discover his practice of

15   Christianity, he did not establish his prima facie

16   eligibility for relief.     See Hongsheng Leng, 528 F.3d at

17   142; see also Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129

18   (2d Cir. 2005) (per curiam) (absent “solid support” in the

19   record that his fear is objectively reasonable, a

20   petitioner’s claim is “speculative at best”).

21       Wang’s final argument that the BIA abused its

22   discretion by failing to explicitly consider probative

23   evidence of changed country conditions is unavailing,


                                     3
 1   because the BIA’s denial of his motion for failure to

 2   establish his prima facie eligibility for relief was

 3   dispositive.   INS v. Abudu, 485 U.S. 94, 104-05 (1988).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                    4